DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-30, 32-59, 61-68 and 70-115 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for receiving”, “means for performing” and “means for determining” in claim 59, “means for adjusting” in claim 66, “means for indicating” in claim 67, “means for configuring”  and “means for controlling” in claim 105, “means for measuring” in claim 106, “means for grouping” in claim 109.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (the combinations of processor and algorithms are interpreted as the corresponding structures for the means, see paragraphs [98, 114] of the publication of the instant application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 66 is objected to because of the following informalities:  the claim recites “The method of claim 1, wherein means for applying...”, thus requires that the claim 66 be dependent of claim 1, but however, claim 1 is directed to a method embodiment and does not recite any “means for”. Furthermore, claim 59 is directed to apparatus embodiment that reciting “means for applying”. Thus, for purpose of clarification, it is The method of claim 1, wherein means for applying...” to “The apparatus of claim 59, wherein means for applying...” Appropriate correction is required.
Claim 73 is objected to because of the following informalities:  the claims recite “...may be...” thus, for purpose of clarification, it is suggested to change “may be...” to “...is to be...” Appropriate correction is required.
Claim 99 is objected to because of the following informalities:  the claims recite “...may be...” thus, for purpose of clarification, it is suggested to change “may be...” to “...is permitted to be...” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49, 90, 94-97, 100-101 and 104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 49, the claim recite “...wherein the cell specific resource comprises...” but however, the claim 30 has NOT mentioned any cell specific resource. Furthermore, claim 32 has disclosed “...a cell specific resource available...” Thus, it the cell specific resource” is preferred to the “cell specific resource...” as recited in claim 32. Therefore, it would be impossible to determine the metes and bounds of the claimed invention. For examination purpose, the claimed limitations are interpreted as best understood.
Regarding claims 90 and 104, the claims recite “...the cell specific resource...” but however, the claim 77 has NOT mentioned any “cell specific resource”. Furthermore, claim 78 has disclosed “...cell specific resource...” Thus, it would be impossible to determine whether or not the “...cell specific resource...” is preferred to the “...cell specific resource...” as recited in claim 78. Therefore, it would be impossible to determine the metes and bounds of the claimed invention. For examination purpose, the claimed limitations are interpreted as best understood.
Regarding claims 94-96, the claims recite “...the control of the UEs operating on the cell...” but however, the claim 91 has NOT mentioned any control of the UEs. Furthermore, claim 93 has disclosed “...to control UEs operating on a cell...” Thus, it would be impossible to determine whether or not the step of “...control of the UEs operating on the cell” is preferred to the step of “to control UEs operating on a cell...” as recited in claim 93. Therefore, it would be impossible to determine the metes and bounds of the claimed invention. The claim 97 is also rejected since they are depended upon rejected claim 96. For examination purpose, the claimed limitations are interpreted as best understood.
Regarding claim 100, the claim recite “...wherein controlling use of the cell specific resource includes...” but however, the claim 91 has NOT mentioned any cell specific resource. Furthermore, claim 92 has disclosed “...a cell specific resource available...” Thus, it would be impossible to determine whether or not “the cell specific resource” is preferred to the “cell specific resource...” as recited in claim 92. Therefore, it would be impossible to determine the metes and bounds of the claimed invention. The claim 101 is also rejected since they are depended upon rejected claim 100. For examination purpose, the claimed limitations are interpreted as best understood.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21-23, 30, 50-52, 59, 66-68, 75-77, 91, 105 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi and further in view of in view of US 2012/0258672 A1 to Hochwald.
Regarding claims 1, 30, 59 and 68, Sharma teaches a method of wireless communication at a user equipment (UE), an apparatus for wireless communication at a user equipment (UE), and a non-transitory computer-readable medium storing computer executable code for wireless communication at a user equipment (UE) (a terminal/first transceiver/UE, paragraphs [57, 60], for a performing a method for measuring electronic magnetic radiation (EMR), Fig. 6, and a non-transitory computer readable storage medium storing instructions which when executed cause the terminal to perform the method, paragraphs [34, 142-144]), comprising: 
a memory (a non-transitory computer readable storage medium storing instructions, paragraphs [34, 142-144]); and
(a processor, paragraphs [34, 142-144]) coupled to the memory (the processor executes the instructions to cause the terminal to perform the method, paragraphs [34, 142-144]) and configured to: 
perform an exposure measurement (the UE performs the EMR measurement on the UL transmission(s) by the UE, based on the UL transmission resource(s) indicated in the control message, i.e. allocated UL grant, paragraphs [62, 85, 88] and Fig. 4-6); and 
apply a transmission limitation associated with the exposure measurement that is at least in part representative of radio frequency (RF) exposure caused by the UE (the UE, i.e. with control unit, is configured with an EMR threshold, which is used for comparison with an exposure/EMR measurement, paragraph [73], wherein the EMR measurement is to measure an RF exposure caused by a transmission of the UE, paragraphs [3, 5, 7]), for a transmission based on the exposure measurement (using the EMR threshold to limit the transmission of UE, i.e. mute the transmission, adjust a transmission power and/or adjust a spatial direction of the transmission, paragraphs [63-65, 67, 74, 88, 100, 105, 107]).
However, Sharma does not explicitly teach that the transmission limitation is a “cell-specific” transmission limitation and “receive an indication” of the cell-specific transmission limitation.
Kazmi teaches a method of wireless communication at a user equipment (UE), an apparatus for wireless communication at a user equipment (UE), and a non-transitory computer-readable medium storing computer executable code for wireless communication at a user equipment (UE) (a UE 12 for a performing a method of adjusting its uplink transmission based on an electronic magnetic radiation (EMR), Fig. 2, and a non-transitory computer readable storage medium storing instructions which when executed cause the UE to perform the method, paragraphs [35-39, 44]), comprising: 
a memory (a memory, paragraphs [35-39, 44]); and
at least one processor coupled to the memory and configured to (a processor 122 is configured to execute instructions stored on the memory, paragraphs [35-39, 44]):
receive an indication of a cell-specific transmission limitation (the UE with the processor, receives one or more parameters related to an SAR target, i.e. an SAR value that limiting the transmission of the UE, paragraphs [43, 50, 53-54], wherein the SAR target is a cell-specific, paragraphs [47, 56-58]), associated with an exposure measurement that is at least in part representative of radio frequency (RF) exposure caused by the UE (the SAR value is associated with an exposure measurement of RF caused by transmission of the UE, paragraphs [6, 8, 41]);
apply the cell-specific transmission limitation for transmission (the UE with the processor using the cell-specific SAR target value to adjust its transmission, paragraphs [43, 50-54]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the indication of the cell-specific transmission limitation as taught by Kazmi, with the teachings of performing the exposure measurement and applying the transmission limitation for the transmission based on the exposure measurement as (see Kazmi, paragraphs [16-19, 62]). 
However, the combination of Sharma and Kazmi does not explicitly teach the exposure measurement is a “maximum permissible exposure (MPE)” measurement.
Hochwald teaches a measurement of exposure is a measurement of “maximum permissible exposure (MPE) (wherein an exposure measurement is a maximum permissible exposure (MPE) measurement, paragraphs [14, 21, 23, 25, and 41]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the measurement of exposure is a measurement of maximum permissible exposure (MPE) as taught by Hochwald, with the teachings of the measurement of exposure as taught by combination of Sharma and Kazmi, for a purpose of increasing usages of the inventions by allowing the teachings to measure the MPE and adjusting the transmission characteristic based on the MPE measurements, as such be compatible with the FCC guideline (see Hochwald, paragraphs [14-15, 21]). 
Regarding claims 21, 50, 66 and 75, the combination of Sharma, Kazmi and Hochwald further teaches wherein applying the cell-specific transmission limitation for the transmission based on the MPE measurement comprises:
adjusting a transmission characteristic of the UE based on the MPE measurement and based on a cell-specific MPE threshold included in the indication of (using the EMR threshold/SAR value, to limit the transmission of UE, i.e. mute the transmission, adjust a transmission power and/or adjust a spatial direction of the transmission, see Sharma, paragraphs [63-65, 67, 74, 88, 100, 105, 107], wherein the EMR threshold/SAR value is a cell-specific threshold included in the indication of the cell-specific transmission limitation, see Kazmi, paragraphs [43, 50-54]).
Regarding claims 22 and 51, the combination of Sharma, Kazmi and Hochwald further teaches wherein the transmission characteristic comprises at least one of a transmission power, a transmission direction, an antenna array selection, an antenna module selection or a transmission schedule (regulating the characteristic of the transmission of UE, by adjusting a transmission power, see Sharma, paragraphs [64, 74, 88, 100, 107], see Kazmi, paragraph [52], adjusting a transmission power over particular interval, see Kazmi, paragraphs [51, 53]).
Regarding claims 23 and 52, the combination of Sharma, Kazmi and Hochwald further teaches wherein the at least one processor is further configured to:
indicate an adjustment of the transmission characteristic to a base station (reporting the adjustment of the transmission power, to a base station, via PHR reporting, see Sharma, paragraphs [100, 102]), wherein the indication of the cell-specific transmission limitation is received from the base station (wherein the one or more parameters related to an SAR target received from the base station, see Kazmi, paragraphs [47, 56-58]).
Regarding claims 67 and 76, the combination of Sharma, Kazmi and Hochwald further teaches wherein the transmission characteristic comprises at least one of a  (regulating the characteristic of transmission of UE, by adjusting a transmission power, see Sharma, paragraphs [64, 74, 88, 100, 107]), and the apparatus further comprising:
means for indicating an adjustment of the transmission characteristic to a base station (reporting the adjustment of transmission power to base station, via PHR reporting, see Sharma, paragraphs [100, 102]), wherein the indication of the cell-specific transmission limitation is received from the base station (wherein the one or more parameters related to an SAR target received from the base station, see Kazmi, paragraphs [47, 56-58]).
Regarding claims 77, 91, 105 and 110, Sharma teaches a method, an apparatus for wireless communication at a base station (a receiver 110/base station for perform a method, Fig. 4 and paragraphs [57, 87]) and a non-transitory computer-readable medium storing computer executable code for wireless communication at a base station (a non-transitory computer readable storage medium storing instructions for implementing a method, paragraphs [34, 142-144]) comprising: 
a memory (a non-transitory computer readable storage medium storing instructions for implementing a method, paragraphs [34, 142-144], wherein the receiver contains similar structures as a second transceiver, paragraphs [61, 105]), and
at least one processor (a processor, paragraphs [34, 142-144]) coupled to the memory and (the processor executes the instructions to cause the terminal to perform the method, paragraphs [34, 142-144]) configured to:
(transmitting the determined UL resources in an UL grant to the UE, paragraph [88] and Fig. 6), a transmission limitation being associated with an exposure measurement that is at least in part representative of radio frequency (RF) exposure caused by the UE (the UE, i.e. with a control unit, is configured with an EMR threshold, which is used for comparison with an exposure/EMR measurement, paragraph [73], and the UE performs the EMR measurement which is to measure an RF exposure caused by a transmission of the UE, paragraphs [3, 5, 7]).
However, Sharma does not explicitly teach the transmission limitation is a “cell-specific” transmission limitation, “configuring a cell-specific transmission limitation for a user equipment (UE)”, and “transmitting an indication of the cell-specific transmission limitation to the UE for application with a transmission” that is associated with the measurement. 
Kazmi teaches a method, an apparatus for wireless communication at a base station (a base station/first network node for perform a method, Fig. 4, 5 and paragraphs [45, 55-58]) and a non-transitory computer-readable medium storing computer executable code for wireless communication at a base station (a non-transitory computer readable storage medium storing instructions for implementing a method, paragraphs [35-39, 46] and Fig. 5, element 108) comprising: 
a memory (a non-transitory computer readable storage medium storing instructions for implementing a method, paragraphs [35-39, 46] and Fig. 5, element 108), and
(a processor, paragraphs [35-39, 46]) coupled to the memory and (the processor executes the instructions to cause the terminal to perform the method, paragraphs [35-39, 46] and Fig. 5) configured to:
configuring a cell-specific transmission limitation for a user equipment (UE) (the base station configures one or more parameters related to an SAR target, paragraphs [45, 47], i.e. an SAR value that limiting the transmission of the UE, paragraphs [50, 53, 56-58]), the cell-specific transmission limitation being associated with an exposure measurement that is at least in part representative of radio frequency (RF) exposure caused by the UE (the SAR value is associated with an exposure measurement of RF caused by transmission of the UE, paragraphs [6, 8, 41]); and
transmitting an indication of the cell-specific transmission limitation to the UE for application with a transmission that is associated with the exposure measurement (the base station transmits the one or more parameters related to an SAR target to the UE for adjusting transmission associated with the exposure measurement, paragraphs [45, 50-54]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of configuring a cell-specific transmission limitation for a user equipment (UE) and transmitting an indication of the cell-specific transmission limitation to the UE as taught by Kazmi, with the teachings of performing the exposure measurement and the transmission limitation as taught by Sharma, for a purpose of varying the transmission limitation based on the cell/location/region, since different cells/regions have different (see Kazmi, paragraphs [16-19, 62]). 
However, the combination of Sharma and Kazmi does not explicitly teach the exposure measurement is a “maximum permissible exposure (MPE) measurement”.
Hochwald teaches the exposure measurement is a “maximum permissible exposure (MPE) measurement (wherein an exposure measurement is a maximum permissible exposure (MPE) measurement, paragraphs [14, 21, 23, 25, and 41]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the exposure measurement is a maximum permissible exposure (MPE) measurement as taught by Hochwald, with the teachings of the exposure measurement as taught by combination of Sharma and Kazmi, for a purpose of increasing usages of the inventions by allowing the teachings to measure the MPE and adjusting the transmission characteristic based on the MPE measurements, as such be compatible with the FCC guideline (see Hochwald, paragraphs [14-15, 21]). 

Claims 3-5, 13, 15, 19, 25, 28, 32-34, 42, 44, 48, 54, 57, 61, 65, 70, 74, 78, 79, 81, 82, 86, 90, 92, 93, 95, 96, 100, 104 and 115 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi and further in view of in view of US 2012/0258672 A1 to Hochwald as applied to claims above, and further in view of US 2016/0329981 A1 to Chung et al. (hereafter refers as Chung).
claims 3, 32, 61 and 70, the combination of Sharma, Kazmi and Hochwald further teaches receiving an indication of a cell specific resource available for use, wherein the MPE measurement is perform based on the cell specific resource (receives from a receiver/base station, a control message, i.e. UL grant, that indicating a transmission resource(s) available for UL transmission by the UE, wherein the UL transmission resource(s) is also used for an EMR measurement, see Sharma, paragraphs [62, 87-88], see Hochwald, paragraphs [14, 21, 23, 25, and 41]).
However, the combination of Sharma, Kazmi and Hochwald does not explicitly teach the indication of the cell specific resource for use “for a measurement”.
Chung teaches a method of wireless communication at a user equipment (UE), an apparatus for wireless communication at a user equipment (UE), and a non-transitory computer-readable medium storing computer executable code for wireless communication at a user equipment (UE) (a UE, Fig. 7, 10, for a performing a method of measuring, paragraphs [11-13], and a memory for storing instructions which when executed by a processor of the UE cause the UE  to perform the method, paragraphs [9, 173, 176]), comprising: 
a memory (a memory, paragraphs [173, 176]); and
at least one processor coupled to the memory and configured to (a processor for executing instructions stored in the memory to perform the functions of the UE, paragraphs [175, 176]):
receive an indication (the UE with the processor, receives a scheduling information from a base station, paragraphs [44, 132, 160-162]) of a cell specific resource available for use for a measurement (indicating a cell specific bands/frequencies, i.e. F1, paragraph [38] and Fig. 7 and 10, and interval(s) available for using the cell-specific bands/frequencies for performing measurement, i.e. user-common subframe interval(s) of the cell-specific bands/frequencies, paragraphs [86, 90, 118, 122-126, 156] and Fig. 11-15);
perform the measurement based on the cell specific resource (the UE with the processor, performs the measurement during the user-common subframe interval(s) as indicated in the scheduling information, paragraphs [125-126, 140-141]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the indication of the cell specific resource available for use for a measurement and performing the measurement based on the cell specific resource as taught by Chung, with the teachings of the combination of Sharma, Kazmi and Hochwald, for a purpose of clearly identifying whether the cell specific resource is also available for measurement usage, thus the UE is able to determine the cell specific resource is also for the measurement, thus reducing any ambiguity between the UE and the base station (See Chung, paragraphs [74-76, 86-89, 156]).
Regarding claims 4 and 33, the combination of Sharma, Kazmi, Hochwald and Chung further teaches wherein the cell specific resource comprises at least one of a cell specific resource that is at least partially contained within an uplink cell specific resource (using the allocated UL resources for EMR measurement, see Sharma, paragraphs [62, 87-88], wherein the UL resources within the UE-common subframe intervals, are available for measurements, see Chung, paragraphs [86, 125]).
claims 5 and 34, Chung further teaches the cell specific resource comprises a time resource for at least a Random Access channel (RACH) resource (wherein the frequencies/bands are used for transmitting a RACH, wherein the UE-common subframe interval(s) comprises a time resource of the frequencies/band(s) for transmitting the RACH, paragraphs [130-131, 167-169]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the cell specific resource comprises a time resource for at least a Random Access channel (RACH) resource as taught by Chung, with the teachings of the cell specific resource comprises the time resource as taught by the combination of Sharma, Kazmi and Hochwald, for a purpose of using the Random Access Channel (RACH) resource for performing the measurement, as such expanding the resource for the measurement by also using other resource for measurement (See Chung, paragraphs [167-169]).
Regarding claims 13 and 42, the combination of Sharma, Kazmi and Hochwald does not explicitly teach “receive a second indication from a network that the cell specific resource is permitted” to be used for the MPE measurement.
Chung further teaches receiving a second indication from a network that the cell specific resource is permitted to be used for the measurement (the UE with the processor, receives a control information from the base station, indicating the interval(s) in which the UE is permitted to perform a measurement on the cell specific bands/frequencies, paragraphs [132-133, 151, 156]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a second indication from a network that the cell specific resource is permitted to be used for the measurement as taught by Chung, with the teachings of combination of Sharma, Kazmi and Hochwald, purpose of clearly identifying the cell specific resource is also available for measurement usage, thus the UE is able to determine the resource is also for the measurement, thus reducing any ambiguity between the UE and the base station (See Chung, paragraphs [74-76, 86-89, 156]).
Regarding claims 15 and 44, Chung further teaches wherein the indication indicates an ability to use the cell specific resource for the measurement (wherein the indication specifying when to the cell specific resource is available for the measurement, paragraphs [86, 90, 118, 122-126, 156]), wherein the indication comprises a parameter in at least one of a Medium Access Control (MAC) Control Element (CE), Downlink Control Information (DCI), or a Radio Resource Control (RRC) message (the indication of cell-specific resource is available for measurement, is transmitted via control information field in one of a DCI, paragraph [44], MAC CE, paragraph [112] or a RRC message, paragraphs [114, 116]) wherein the indication of the cell specific resource places a limit on the use of the cell specific resource for the measurement (wherein the indication specifying when the cell specific resource is allow for the measurement, paragraphs [122-125], and other restriction(s) on the measurement, paragraphs [156, 158, 160]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the indication indicates an ability to use the cell specific resource for the measurement wherein the indication comprises a parameter in at least one of a Medium (See Chung, paragraphs [44, 112, 114, 116]).
Regarding claims 19, 48, 65 and 74, the combination of Sharma, Kazmi and Hochwald does not explicitly teach “receiving a scheduled period for the measurement from a base station”.
Chung teaches receiving a scheduled period for the measurement from a base station (the UE with the processor, receives a UE-common subframe interval(s) scheduled for measurement, from the base station, paragraphs [44, 132, 160-162]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving a scheduled period for the measurement from a base station as taught by Chung, with the teachings of the cell specific resource as taught by combination of Sharma, Kazmi and Hochwald, for a purpose of clearly identifying when the measurement is to be performed, thus reducing interference between the measurement and other transmissions (See Chung, paragraphs [44, 132, 160-162]).
Regarding claims 25 and 54, Chung further teaches a cell specific resource comprises a downlink resource (the cell specific bands/frequencies, i.e. F1, are also used for downlink communication, paragraph [38] and Fig. 7 and 10, and interval(s) available for using the cell-specific bands/frequencies for performing measurement, i.e. user-common subframe interval(s) on the cell-specific bands/frequencies, comprising downlink resource, paragraphs [86-87] and Fig. 11-15).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the cell specific resource comprises a downlink resource as taught by Chung, with the teachings of the cell specific resource as taught by combination of Sharma, Kazmi and Hochwald, for a purpose of increasing efficiency in performing the measurement by also allowing the UE to perform the measurement using the downlink resource (see Chung, paragraphs [86-87] and Fig. 11-15).
Regarding claims 28 and 57, the combination of Sharma, Kazmi, Hochwald and Chung further teaches wherein the UE performs the measurement during the cell specific resource based on an uplink grant from a base station (the UE performs measurement based on the UL grant from the receiver/base station, see Sharma, paragraphs [62, 87-88], see Chung, paragraphs [125-126, 140-141]).
Regarding claims 78 and 92, the combination of Sharma, Kazmi and Hochwald does not explicitly teach the indication of the cell specific resource configured to be available for use “for a measurement” and wherein the cell specific resource comprises “a time resource for at least a Random Access channel (RACH) resource”.
Chung teaches a method, an apparatus for wireless communication at a base station (a base station for perform a method of controlling use of a cell-specific resource, Fig. 7, 10, and paragraphs [44, 132, 160-162]) and a non-transitory computer-readable medium storing computer executable code for wireless communication at a (the base station includes a memory storing executable instructions for wireless communication, paragraphs [170-171]) comprising: 
a memory (a memory storing executable instructions for wireless communication, paragraphs [170-171]), and
at least one processor (a processor, paragraphs [170-171]) coupled to the memory and (the processor executes the instructions to cause the base station to perform the method, paragraphs [173, 175-176]) configured to:
transmit, to a UE, an indication (transmitting a scheduling information to a UE, paragraphs [44, 132, 160-162]) of a cell specific resource configured to be available for use for a measurement (indicating a cell specific bands/frequencies, i.e. F1, paragraph [38] and Fig. 7 and 10, and interval(s) available for using the cell-specific bands/frequencies for performing measurement, i.e. user-common subframe interval(s) of the cell-specific bands/frequencies, paragraphs [86, 90, 118, 122-126, 156] and Fig. 11-15), wherein the cell specific resource comprises a time resource for at least a Random Access channel (RACH) resource (wherein the frequencies/bands are used for transmitting a RACH, wherein the UE-common subframe interval(s) comprises a time resource of the frequencies/band(s) for transmitting the RACH, paragraphs [130-131, 167-169]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmit, to the UE, the indication of the cell specific resource configured to be available for use for the measurement, wherein the cell specific resource comprises a time resource for at least a Random Access channel (RACH) resource as taught by Chung, (See Chung, paragraphs [74-76, 86-89]), while expanding the resource for the measurement by also using other resource for measurement (See Chung, paragraphs [167-169]).
Regarding claim 79, the combination of Sharma, Kazmi, Hochwald and Chung further teaches controlling UEs operating on a cell to which the cell specific resource is specific based on the cell-specific transmission limitation and the cell specific resource (the base station controlling the UEs to perform the measurements on the cell-specific resource and to perform a comparison of the measurements with the cell-specific threshold, see Sharma, paragraphs [73, 88], see Kazmi, paragraphs [45, 50-54], see Chung, paragraphs [86, 90, 118, 122-126, 156] and Fig. 11-15).
Regarding claim 81, Chung further teaches control the UEs operating on the cell to which the cell specific resource is specific comprises setting a parameter that governs when an uplink resource is permitted to be used for the measurement (transmitting a control information indicating the UE-common subframe interval that is permitted to be used for a measurement, paragraphs [132-133, 151, 156]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of controlling use of the cell specific resource includes setting a parameter that governs when an uplink resource is permitted to be used for a measurement as taught by (See Chung, paragraphs [74-76, 86-89, 156]).
Regarding claim 82, Chung further teaches controlling the UEs operating on the cell to which the cell specific resource is specific comprises transmitting an indication regarding use of an uplink resource for the measure (transmitting a control information, i.e. indication, specifying when to the cell specific resource is available for the measurement, paragraphs [86, 90, 118, 122-126, 156]), wherein the indication comprises a parameter in at least one of a Medium Access Control (MAC) Control Element (CE), Downlink Control Information (DCI), or a Radio Resource Control (RRC) message (the indication of cell-specific resource is available for measurement, is transmitted via control information field in one of a DCI, paragraph [44], MAC CE, paragraph [112] or a RRC message, paragraphs [114, 116]) wherein the indication of the cell specific resource places a limit on the use of the cell specific resource for the measurement (wherein the indication specifying when the cell specific resource is allow for the measurement, paragraphs [122-125], and other restriction(s) on the measurement, paragraphs [156, 158, 160]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of controlling the UEs operating on the cell to which the cell specific resource is specific (See Chung, paragraphs [44, 112, 114, 116]).
Regarding claim 86, Chung further teaches wherein controlling the UEs operating on the cell to which the cell specific resource is specific comprises: transmitting a scheduled period for the measurement to the UE (the base station transmits a UE-common subframe interval(s) scheduled for measurement, to the UE, paragraphs [44, 132, 160-162]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting a scheduled period for the measurement to the UE as taught by Chung, with the teachings of the cell specific resource as taught by combination of Sharma, Kazmi and Hochwald, for a purpose of clearly identifying the cell specific resource is also available for measurement usage, thus the UE is able to determine the resource is also for the measurement, thus reducing any ambiguity between the UE and the base station (See Chung, paragraphs [74-76, 86-89, 156]).
claims 90 and 104, the combination of Sharma, Kazmi, and Hochwald does not explicitly teach “a cell specific resource comprises a downlink resource”.
Chung teaches a cell specific resource comprises a downlink resource (the user-common subframe interval(s) is comprising a downlink resource, paragraphs [86-87] and Fig. 11-15).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the cell specific resource comprises a downlink resource as taught by Chung, with the teachings of the cell specific resource as taught by combination of Sharma, Kazmi, and Hochwald, for a purpose of increasing efficiency in performing the measurement by also allowing the UE to perform the measurement using the downlink resource (see Chung, paragraphs [86-87] and Fig. 11-15).
Regarding claim 93, Chung further teaches control UEs operating on a cell to which the cell specific resource is specific comprises to transmit an indication that an uplink resource is permitted to be used for the MPE measurement (the base station transmits a control information indicating the UE-common subframe interval that is permitted to be used for a measurement, paragraphs [132-133, 151, 156]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of controlling UEs operating on a cell to which the cell specific resource is specific comprises to transmit an indication that an uplink resource is permitted to be used for the MPE measurement as taught by Chung, with the teachings of the cell specific (See Chung, paragraphs [74-76, 86-89, 156]).
Regarding claim 95, the combination of Sharma, Kazmi and Hochwald does not explicitly teach “set a parameter that governs when an uplink resource is permitted to be used for the measurement”.
Chung teaches control the UEs operating on the cell to which the cell specific resource is specific comprises setting a parameter that governs when an uplink resource is permitted to be used for the measurement (transmitting a control information indicating the UE-common subframe interval that is permitted to be used for a measurement, paragraphs [132-133, 151, 156]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of controlling use of the cell specific resource includes setting a parameter that governs when an uplink resource is permitted to be used for a measurement as taught by Chung, with the teachings of the cell specific resource for performing MPE measurement as taught by combination of Sharma, Kazmi and Hochwald, for a purpose of clearly identifying the cell specific resource is also available for measurement, thus the UE is able to determine the resource is also for the measurement, thus reducing any ambiguity between the UE and the base station (See Chung, paragraphs [74-76, 86-89, 156]).
claim 96, the combination of Sharma, Kazmi and Hochwald does not explicitly teach “control the UEs operating on the cell to which the cell specific resource is specific comprises transmitting an indication regarding use of an uplink resource for the measure, wherein the indication comprises a parameter in at least one of a Medium Access Control (MAC) Control Element (CE), Downlink Control Information (DCI), or a Radio Resource Control (RRC) message, wherein the indication of the cell specific resource places a limit on the use of the cell specific resource for the measurement”.
Chung teaches control the UEs operating on the cell to which the cell specific resource is specific comprises transmitting an indication regarding use of an uplink resource for the measure (transmitting a control information, i.e. indication, specifying when to the cell specific resource is available for the measurement, paragraphs [86, 90, 118, 122-126, 156]), wherein the indication comprises a parameter in at least one of a Medium Access Control (MAC) Control Element (CE), Downlink Control Information (DCI), or a Radio Resource Control (RRC) message (the indication of cell-specific resource is available for measurement, is transmitted via control information field in one of a DCI, paragraph [44], MAC CE, paragraph [112] or a RRC message, paragraphs [114, 116]) wherein the indication of the cell specific resource places a limit on the use of the cell specific resource for the measurement (wherein the indication specifying when the cell specific resource is allow for the measurement, paragraphs [122-125], and other restriction(s) on the measurement, paragraphs [156, 158, 160]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of (See Chung, paragraphs [44, 112, 114, 116]).
Regarding claim 100, the combination of Sharma, Kazmi and Hochwald does not explicitly teach controlling use of the cell specific resource includes “transmitting a scheduled period for the measurement to the UEs”.
Chung teaches controlling use of the cell specific resource includes transmitting a scheduled period for the measurement to the UEs (a base station transmits a UE-common subframe interval(s) scheduled for measurement, to the UE, paragraphs [44, 132, 160-162]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of controlling use of the cell specific resource includes transmitting a scheduled period for the measurement to the UEs as taught by Chung, with the teachings of the cell specific resource as taught by combination of Sharma, Kazmi and Hochwald, for a purpose of clearly identifying the cell specific resource is also available for (See Chung, paragraphs [74-76, 86-89, 156]).
Regarding claim 115, Chung further teaches wherein the cell specific resource corresponds to a resource that is commonly available to multiple UEs served by a cell to use for the measurement (wherein the UE-common subframe intervals are commonly available to all users within a cell, paragraph [86], for the measurement, paragraphs [120-126]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the cell specific resource corresponds to a resource that is commonly available to multiple UEs served by a cell to use for the measurement as taught by Chung, with the teachings of the cell specific resource as taught by combination of Sharma, Kazmi and Hochwald, for a purpose of increasing efficiency in resources usage by enabling multiple UEs in the cell to perform the measurements in the cell specific resource, thus multiple UEs is able to perform the measurements at the similar cell-specific resource (see Chung, paragraphs [86-87, 120-125] and Fig. 11-15).

Claims 6 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi, US 2012/0258672 A1 to Hochwald and US 2016/0329981 A1 to Chung et al. (hereafter refers as Chung) as applied to claims above, and further in view of US 2017/0034748 A1 to Yoon et al. (hereafter refers as Yoon).
claims 6 and 35, the combination of Sharma, Kazmi, Hochwald and Chung teaches the UE determines transmission for the measurements (the UE transmitting UL for measurements, see Sharma, paragraphs [62-64, 87-88, 95]). 
However, the combination of Sharma, Kazmi, Hochwald and Chung does not explicitly teach the UE “determines a transmission power based on downlink path loss values”.
Yoon teaches a UE determines a transmission power based on downlink path loss values (UE determines transmission power for the RACH transmission based on downlink path loss values, paragraph [47]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of UE determines a transmission power based on downlink path loss values as taught by Yoon, with the teachings of UE determines transmission for the measurements as taught by combination of Sharma, Kazmi, Hochwald and Chung, for a purpose of increasing efficiency of the measurement, by determining the transmission power based on the path loss of the channel, as such the transmission for the measurement has overcame the condition of the channel (see Yoon, paragraph [47]).

Claims 8 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi, US 2012/0258672 A1 to Hochwald and US 2016/0329981 A1 to Chung et al. (hereafter refers as Chung) as applied to claims above, and further in view of US 2018/0376339 A1 to Hu et al. (hereafter refers as Hu).
claims 8 and 37, the combination of Sharma, Kazmi, Hochwald and Chung further teaches wherein the UE determines whether to perform the measurement based on an RACH resource (the UE determines to perform the measurement on the allocated resource that is used for UL transmission, see Sharma, paragraphs [62, 87-88], RACH resource, see Chung, paragraphs [167-169]). 
However, the combination of Sharma, Kazmi, Hochwald and Chung does not explicitly teach “an interference power received in a prior resource”.
Hu teaches a UE determines whether to perform transmission based on an interference power received in a prior resource (a UE determines to perform a transmission on the allocated UL resource based on whether the power level received prior in the allocated UL resource, paragraphs [53, 99]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the UE determines whether to perform transmission based on an interference power received in a prior resource as taught by Hu, with the teachings of the UE determines whether to perform the measurement based on an RACH resource as taught by combination of Sharma, Kazmi, Hochwald and Chung, for a purpose of reducing harmful interference to other devices, by making sure that the allocated UL resource for the exposure measurement is not used by other devices (see Hu, paragraphs [53, 99]).

Claims 9-11 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi, US 2012/0258672 A1 to Hochwald and US (hereafter refers as Chung) as applied to claims above, and further in view of US 2019/0158337 A1 to Yoon et al. (hereafter refers as Yoon’337).
Regarding claims 9 and 38, the combination of Sharma, Kazmi, Hochwald and Chung does not explicitly teach wherein the RACH resource comprises “multiple sub-resources, each sub-resource corresponding to a different synchronization signal (SS) block within an SS burst set”.
Yoon’337 teaches wherein the RACH resource comprises multiple sub-resources, each sub-resource corresponding to a different synchronization signal (SS) block within an SS burst set (wherein the RACH resource comprises a multiple SS blocks, Fig. 8 and paragraph [127]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the RACH resource comprises multiple sub-resources, each sub-resource corresponding to a different synchronization signal (SS) block within an SS burst set as taught by Yoon’337, with the teachings of RACH resource as taught by combination of Sharma, Kazmi, Hochwald and Chung, for a purpose of enabling the teachings to be compatible with the new radio access technology network, i.e. gNB (see Yoon’337, paragraphs [51, 127-128]).
Regarding claims 10 and 39, Yoon’337 further teaches wherein a duration of the RACH resource comprises at least a subset of symbols within a slot (wherein a duration of the RACH resources comprises a set of symbols within a particular slot, Fig. 11 and paragraph [147]).
(see Yoon’337, Fig. 11 paragraphs [90, 115, 156]).
Regarding claims 11 and 40, Yoon’337 further teaches wherein the UE selects an SS block and performs based on a corresponding RACH sub-resource for the selected SS block (the UE selects SS block having better RX quality for transmission, paragraphs [127-128]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the UE selects an SS block and performs based on a corresponding RACH sub-resource for the selected SS block as taught by Yoon’337, with the teachings of performing measurement on RACH resource as taught by combination of Sharma, Kazmi, Hochwald and Chung, for a purpose of increasing efficiency in the measurement by performing the measurement on the SS block with the better Rx quality (see Yoon’337, paragraphs [127-128]).

Claims 14, 16, 43, 45, 62 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) (hereafter refers as Chung) as applied to claims above, and further in view of US 2018/0034598 A1 to Yiu et al. (hereafter refers as Yiu).
Regarding claim 14, the combination of Sharma, Kazmi, Hochwald and Chung does not explicitly teach “receive a second indication from a network that the cell specific resource is restricted from use for the measurement”.
Yiu teaches receiving an indication of a cell specific resource (receiving from a base station, a control message that indicating measurement configurations, that specifying a cell specific resource for measurement, paragraphs [35, 50]) and receiving a second indication from a network that the cell specific resource is restricted from use for the measurement (receiving an indication of the cell specific resource, i.e. time and/or frequency, that cannot be used for measurement, i.e. blank gap indication, paragraphs [50, 56, 57]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving a second indication from a network that the cell specific resource is restricted from use for the measurement as taught by Yiu, with the teachings of the cell specific resource as taught by combination of Sharma, Kazmi, Hochwald and Chung, for a purpose of indicating how and when the particular resource is not used for measurement, as such reducing interference with other communications of the UE (see Yiu, paragraph [50]).
claims 16 and 45, the combination of Sharma, Kazmi, Hochwald and Chung does not explicitly teach “where the different carrier comprises a Long Term Evolution (LTE) carrier or a 5G sub-6 carrier”.
Yiu teaches receiving an indication of a cell specific resource (receives from a receiver/base station, a control message that indicating measurement configurations, that specifying a cell specific resource for a measurement, paragraphs [35, 50]), wherein the indication indicates an ability to use the cell specific resource for the measurement (wherein the control message is also indicating how the cell specific resource is used for measurement, paragraphs [50, 56, 57]), wherein the indication comprises a parameter in at least one of a Radio Resource Control (RRC) message (the control message is transmitted via RRC message, paragraphs [69, 103, 121]), or in a message from a different carrier  (wherein the control message is transmitted in a carrier that is different from the carrier(s) for measurement, paragraphs [34, 44, 52]) wherein the indication of the cell specific resource places a limit on the use of the cell specific resource for the measurement (wherein the control message specifies how the cell specific resource is used for measurement, i.e. no measurement in a particular gap, paragraphs [50, 56, 57]),
where the different carrier comprises a Long Term Evolution (LTE) carrier or a 5G sub-6 carrier (the carrier for receiving the indication is LTE carrier, paragraphs [3, 46]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of where the different carrier comprises a Long Term Evolution (LTE) carrier or a 5G sub-6 (see Yiu, paragraphs [3, 46]).
Regarding claims 43 and 62, the combination of Sharma, Kazmi, Hochwald and Chung has taught the MPE measurement on specific resource (See rejections of claims 32 and 61 above), but however, does not explicitly teach “receive a third indication from the network that another specific resource is restricted from use for the measurement”.
Yiu teaches receiving an indication of a cell specific resource is to be used for a measurement (receiving from a base station, a control message that indicating measurement configurations, that specifying a cell specific resource for measurement, paragraphs [35, 50]) and receiving a third indication from a network that another specific resource is restricted from use for the measurement (receiving an indication of another cell specific resource, i.e. time and/or frequency, that cannot be used for measurement, i.e. blank gap indication, paragraphs [50, 56, 57]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the third indication from the network that another specific resource is restricted from use for the measurement as taught by Yiu, with the teachings of the cell specific resource as taught by combination of Sharma, Kazmi, Hochwald and Chung, for a purpose of indicating how and when the particular resource is not used for (see Yiu, paragraph [50]).
Regarding claim 80, the combination of Sharma, Kazmi, Hochwald and Chung does not explicitly teach “transmitting an indication that another uplink resource is restricted from use for a measurement”.
Yiu teaches transmitting an indication of a cell specific resource is to be used for a measurement (the base station transmits, a control message that indicating measurement configurations, that specifying a cell specific resource for measurement, paragraphs [35, 50]) and transmitting an indication that another uplink resource is restricted from use for a measurement (transmitting an indication of another cell specific resource, i.e. time and/or frequency, could not be used for measurement, paragraphs [50, 56, and 57]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting an indication that another uplink resource is restricted from use for a measurement as taught by Yiu, with the teachings of the cell specific resource for the MPE measurement as taught by combination of Sharma, Kazmi, Hochwald and Chung, for a purpose of indicating how and when the particular resource is used for MPE measurement, as such reducing interference with other communications of the UE (see Yiu, paragraph [50]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US (hereafter refers as Chung) as applied to claims above, and further in view of US 2004/0109424 A1 to Chheda.
Regarding claim 17, the combination of Sharma, Kazmi, Hochwald and Chung does not explicitly teach receive “a rise-over-thermal threshold” for the measurement from a base station.
Chheda teaches receiving a rise-over-thermal threshold for a measurement from a base station (a UE receives a rise-over-thermal value/threshold, for adjusting transmission power of the UL transmission, from a base station, paragraphs [35, 38, 75]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving a rise-over-thermal threshold for a measurement from a base station as taught by Chheda, with the teachings of combination of Sharma, Kazmi, Hochwald and Chung, for a purpose of increasing efficiency for the measurement by ensure that the UL transmission is sustained during the measurement while reducing interference with other users (see Chheda, paragraph [35]).

Claims 18, 47, 64 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi and US 2012/0258672 A1 to Hochwald as applied to claims above, and further in view of US 2017/0135046 A1 to Sutskover et al. (hereafter refers as Sutskover).
claims 18, 47, 64 and 73, the combination of Sharma, Kazmi, and Hochwald teaches a transmission for the measurement (transmitting UL for the measurement, paragraphs [62, 88] and Fig. 6), but however, does not explicitly teach “receiving a maximum receiving power at which a transmission for the measurement is to be received at a base station”.
Sutskover teaches receiving a maximum receiving power at which a transmission for the measurement is to be received at a base station (receiving a UL resource allocation including a maximum receiving power at a base station/access point, paragraphs [147, 213] and abstract).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving a maximum receiving power at which a transmission may be received at a base station as taught by Sutskover, with the teachings of the transmission for measurement as taught by combination of Sharma, Kazmi, and Hochwald, for a purpose of increasing efficiency for the measurement by ensure that the UL transmission for the measurement is not interfered with other users (see Sutskover, paragraphs [2-3, 147]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi, US 2012/0258672 A1 to Hochwald and US 2016/0329981 A1 to Chung et al. (hereafter refers as Chung) as applied to claims above, and further in view of US 2018/0176926 A1 to Xu et al. (hereafter refers as Xu).
claim 20, the combination of Sharma, Kazmi, Hochwald and Chung does not explicitly teach wherein the cell specific resource comprises “an existing resource opportunity, the existing resource opportunity comprising an unscheduled uplink resource”.
Xu teaches a cell specific resource comprises an existing resource opportunity, the existing resource opportunity comprising an unscheduled uplink resource (UE obtains unscheduled uplink data transmission resource from a base station, paragraph [69], wherein when the UE is unable to transmit an UL using the UL resource, the UE uses an the existed unscheduled uplink data transmission resource to transmit the UL, paragraphs [65-67] and Fig. 1).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the cell specific resource comprises the existing resource opportunity, the existing resource opportunity comprising the unscheduled uplink resource as taught by Xu, with the teachings of the cell specific resource as taught by combination of Sharma, Kazmi, Hochwald and Chung, for a purpose of ensure that the UL transmission for the measurement is transferred using the unscheduled uplink resource (see Xu, paragraphs [4-5, 7]).

Claims 26, 27, 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi, US 2012/0258672 A1 to Hochwald and US 2016/0329981 A1 to Chung et al. (hereafter refers as Chung) as applied to claims US 2019/0053174 to Nangia et al. (hereafter refers as Nangia).
Regarding claims 26 and 55, the combination of Sharma, Kazmi, Hochwald and Chung does not explicitly teach the cell specific resource “comprises at least one synchronization signal (SS) resource”.
Nangia teaches a cell specific resource comprises at least one synchronization signal (SS) resource (a DL resource comprises at least one Synchronization signal (SS) resource, paragraphs [32, 68], provisional 62/544,752, paragraph [19]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the cell specific resource comprises at least one synchronization signal (SS) resource as taught by Nangia, with the teachings of the cell specific resource as taught by combination of Sharma, Kazmi, Hochwald and Chung, for a purpose of synchronizing communications between the base station and the UE/terminal, while enabling the teachings to be compatible with the 5th generation new radio based wireless network (see Nangia, paragraphs [2, 23] and provisional 62/544,752, paragraphs [1, 12]).
Regarding claims 27 and 56, Nangia further teaches wherein the UE performs the measurement based on an SS block for which the user equipment did not detect a signal (wherein the UE perform a measurement based on location of SS block that is not used for transmitting SS signal, paragraph [24] and provisional 62/544,752, paragraph [13]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of (see Nangia, paragraph [24] and provisional 62/544,752, paragraph [13]).

Claims 29 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi, US 2012/0258672 A1 to Hochwald and US 2016/0329981 A1 to Chung et al. (hereafter refers as Chung) as applied to claims above, and further in view of US 2018/0006774 A1 to Yiu et al. (hereafter refers as Yiu’774).
Regarding claims 29 and 58, the combination of Sharma, Kazmi, Hochwald and Chung does not explicitly teach the UE performs the measurement “when the base station has not scheduled any uplink data to the UE in a same resource”.
Yiu’774 teaches a UE performs a measurement when the base station has not scheduled any uplink data to the UE in a same resource (the UE performs a measurement during a measurement gap period on the UL resources, paragraph [15], wherein the base station does not schedule any UL data to the UE in the same UL resources, during the measurement gap period, paragraph [15]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of  as taught by Yiu’774, with the teachings of the UE performs the measurement as taught by combination of Sharma, Kazmi, Hochwald and Chung, for a purpose of allowing the UE to perform the measurement on the allocated UL resources without any uplink data transmissions, thus reducing interference between the transmission and the measurement (see Yiu’774, paragraph [50]).

Claims 46, 63 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi and US 2012/0258672 A1 to Hochwald as applied to claims above, and further in view of US 2004/0109424 A1 to Chheda.
Regarding claims 46 and 72, the combination of Sharma, Kazmi and Hochwald does not explicitly teach receive “a rise-over-thermal threshold” for the measurement from a base station.
Chheda teaches receiving a rise-over-thermal threshold for a measurement from a base station (a UE receives a rise-over-thermal value/threshold, for adjusting transmission power of the UL transmission, from a base station, paragraphs [35, 38, 75]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving a rise-over-thermal threshold for a measurement from a base station as taught by Chheda, with the teachings of combination of Sharma, Kazmi, and Hochwald, for a purpose of increasing efficiency for the measurement by ensure that the UL (see Chheda, paragraph [35]).
Regarding claim 63, the combination of Sharma, Kazmi and Hochwald does not explicitly teach receive “a rise-over-thermal threshold” associated with the MPE measurement from a base station.
Chheda teaches receiving a rise-over-thermal threshold associated with a measurement from a base station (a UE receives a rise-over-thermal value/threshold, for adjusting transmission power of the UL transmission, from a base station, paragraphs [35, 38, 75]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the rise-over-thermal threshold associated with the measurement from the base station as taught by Chheda, with the teachings of combination of Sharma, Kazmi, and Hochwald, for a purpose of increasing efficiency for the measurement by ensure that the UL transmission is sustained during the measurement while reducing interference with other users (see Chheda, paragraph [35]).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi and US 2012/0258672 A1 to Hochwald as applied to claims above, and further in view of US 2018/0176926 A1 to Xu et al. (hereafter refers as Xu).
Regarding claim 49, the combination of Sharma, Kazmi and Hochwald does not explicitly teach wherein the cell specific resource comprises “an existing resource opportunity, the existing resource opportunity comprising an unscheduled uplink resource”.
Xu teaches a cell specific resource comprises an existing resource opportunity, the existing resource opportunity comprising an unscheduled uplink resource (UE obtains unscheduled uplink data transmission resource from a base station, paragraph [69], wherein when the UE is unable to transmit an UL using the UL resource, the UE uses an the existed unscheduled uplink data transmission resource to transmit the UL, paragraphs [65-67] and Fig. 1).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the cell specific resource comprises the existing resource opportunity, the existing resource opportunity comprising the unscheduled uplink resource as taught by Xu, with the teachings of the cell specific resource as taught by combination of Sharma, Kazmi and Hochwald, for a purpose of ensure that the UL transmission for the measurement is transferred using the unscheduled uplink resource (see Xu, paragraphs [4-5, 7]).

Claims 71 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi and US 2012/0258672 A1 to Hochwald as applied to claims above, and further in view of US 2018/0034598 A1 to Yiu et al. (hereafter refers as Yiu).
Regarding claim 71, the combination of Sharma, Kazmi and Hochwald has taught the MPE measurement on a specific resource (See rejections of claim 68 above), receive a second indication from a network that another specific resource is restricted from use for the measurement”.
Yiu teaches receiving an indication of a cell specific resource is to be used for a measurement (receiving from a base station, a control message that indicating measurement configurations, that specifying a cell specific resource for measurement, paragraphs [35, 50]) and receiving a second indication from a network that another specific resource is restricted from use for the measurement (receiving an indication of another cell specific resource, i.e. time and/or frequency, that cannot be used for measurement, i.e. blank gap indication, paragraphs [50, 56, 57]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of receiving the second indication from the network that another specific resource is restricted from use for the measurement as taught by Yiu, with the teachings of the cell specific resource as taught by combination of Sharma, Kazmi and Hochwald, for a purpose of indicating how and when the particular resource is not used for measurement, as such reducing interference with other communications of the UE (see Yiu, paragraph [50]).
Regarding claim 94, the combination of Sharma, Kazmi and Hochwald does not explicitly teach “transmit an indication that an uplink resource is restricted from use for a measurement”.
Yiu teaches transmitting an indication of a cell specific resource is to be used for a measurement (the base station transmits, a control message that indicating measurement configurations, that specifying a cell specific resource for measurement, paragraphs [35, 50]) and transmitting an indication that an uplink resource is restricted from use for a measurement (transmitting an indication of a cell specific resource, i.e. time and/or frequency, could not be used for measurement, paragraphs [50, 56, and 57]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting an indication that an uplink resource is restricted from use for a measurement as taught by Yiu, with the teachings of the cell specific resource for the MPE measurement as taught by combination of Sharma, Kazmi and Hochwald, for a purpose of indicating how and when the particular resource is used for MPE measurement, as such reducing interference with other communications of the UE (see Yiu, paragraph [50]).

Claims 84, 98, 107 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi and US 2012/0258672 A1 to Hochwald as applied to claims above, and further in view of US 2004/0109424 A1 to Chheda.
Regarding claims 84, 98, 107 and 112, the combination of Sharma, Kazmi and Hochwald does not explicitly teach configure “a rise-over-thermal threshold” for the measurement.
Chheda teaches configure a rise-over-thermal threshold for a measurement (a UE receives a rise-over-thermal value/threshold, for adjusting transmission power of the UL transmission, from a base station, paragraphs [35, 38, and 75]).
 rise-over-thermal threshold for a measurement as taught by Chheda, with the teachings of the MPE measurement as taught by combination of Sharma, Kazmi and Hochwald, for a purpose of increasing efficiency for the MPE measurement by ensure that the UL transmission is sustained during the MPE measurement while reducing interference with other users (see Chheda, paragraph [35]).

Claims 85, 99, 108 and 113 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi and US 2012/0258672 A1 to Hochwald as applied to claims above, and further in view of US 2017/0135046 A1 to Sutskover et al. (hereafter refers as Sutskover).
Regarding claims 85, 108 and 113, the combination of Sharma, Kazmi and Hochwald teaches a transmission for the MPE measurement (transmitting UL for the MPE measurement, see Sharma, paragraphs [62, 88] and Fig. 6, see Hochwald, paragraphs [23, 25 and 41]), but however, does not explicitly teach configure “a maximum receiving power at which a transmission from the UE for measurement is permitted to be received at the base station”.
Sutskover teaches configuring a maximum receiving power at which a transmission from the UE may be received at the base station (generating a UL resource allocation including a maximum receiving power at a base station/access point, paragraphs [147, 213] and abstract).
(see Sutskover, paragraphs [2-3, 147]).
Regarding claim 99, the combination of Sharma, Kazmi and Hochwald teaches a transmission for the MPE measurement (transmitting UL for the MPE measurement, see Sharma, paragraphs [62, 88] and Fig. 6, see Hochwald, paragraphs [23, 25 and 41]), but however, does not explicitly teach configure “a maximum receiving power at which a transmission from the UE for measurement may be received at the base station”.
Sutskover teaches configuring a maximum receiving power at which a transmission from the UE may be received at the base station (generating a UL resource allocation including a maximum receiving power at a base station/access point, paragraphs [147, 213] and abstract).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of configuring a maximum receiving power at which a transmission from the UE may be received at the base station as taught by Sutskover, with the teachings of the transmission for MPE measurement as taught by combination of combination of (see Sutskover, paragraphs [2-3, 147]).

Claims 87 and 101 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi, US 2012/0258672 A1 to Hochwald and US 2016/0329981 A1 to Chung et al. (hereafter refers as Chung) as applied to claims above, and further in view of US 2010/0034158 A1 to Meylan.
Regarding claims 87 and 101, the combination of Sharma, Kazmi, Hochwald and Chung does not explicitly teach wherein the scheduled period for the measurement “is based on a pending uplink data transmission for the UE”.
Meylan teaches a scheduled period for a measurement is based on a pending uplink data transmission for the UE (a measurement gap is scheduled in an interval that is different from an interval of pending uplink data transmission for the UE, paragraph [53]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a scheduled period for a measurement is based on a pending uplink data transmission for the UE as taught by Meylan, with the teachings of the scheduled period for MPE measurement as taught by combination of Sharma, Kazmi, Hochwald and Chung, for a purpose of allowing the UE to give a higher priority for the pending uplink data, thus reducing delay in transmission of the pending uplink data (see Meylan, paragraph [53])
Claims 88, 89, 102, 103, 109 and 114 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0134131 A1 to Sharma et al. (hereafter refers as Sharma) in view of US 2012/0231784 A1 to Kazmi and US 2012/0258672 A1 to Hochwald as applied to claims above, and further in view of US 2015/0085805 A1 to Li et al. (hereafter refers as Li).
Regarding claims 88, 102, 109 and 114, the combination of Sharma, Kazmi and Hochwald does not explicitly teach “group a plurality of UEs”.
Li teaches group a plurality of UEs to perform transmission (a base station groups a plurality UEs into a group for scheduling and to perform communication, paragraph [93] and Fig. 1).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of group a plurality of UEs to perform transmission as taught by Li, with the teachings of UE for performing the MPE measurement as taught by combination of Sharma, Kazmi and Hochwald, for a purpose of scheduling the MPE measurement for a plurality of UEs using similar resources, while reducing interference between the groups (see Li, paragraph [93] and Fig. 1).
Regarding claims 89 and 103, Li further teach grouping is based on the plurality of UEs having disparate pathloss (grouping the plurality of UEs having different path loss, see Li, paragraph [93]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of grouping is based on the plurality of UEs having disparate pathloss as taught by Li, (see Li, paragraph [93] and Fig. 1).

Allowable Subject Matter
Claims 7, 12, 24, 36, 41, 53, 83, 106 and 111 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 97 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0242291 A1 to Moon et al. teaches UL allocated resource is a cell-specific resource (paragraphs [69, 106]), wherein the cell-specific resource is used for SR transmission and used for measurement (paragraphs [112-115]).
US 20190028978 A1 discloses transmitting power indication signal indicating maximum transmission power for the UE to transmit D2D signal (see Fig. 14 and paragraphs [89-93]).
US 2015/0358979 A1 discloses selecting different antenna to mitigate radio frequency radio exposure by compare signal strength with a threshold (Fig. 6 and paragraphs [44-45]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        April 9, 2021